327 F.2d 1001
Mr. and Mrs. Hiram A. MATTHEWSON, Appellants,v.Judge Leo W. McCUNE, Appellee.UNITED STATES of America ex rel. Mary V. MITZEL, Appellant,v.Judge Leo W. McCUNE, Appellee.Mrs. Mary V. MITZEL and Mr. and Mrs. Hiram A. Matthewson, Appellants,v.William VANDERWALL et al., Appellees.
No. 20380.
No. 20381.
No. 20200.
United States Court of Appeals Fifth Circuit.
February 20, 1964.

Appeal from the United States District Court for the Eastern District of Louisiana, Robert A. Ainsworth, Judge.


1
Elliot Ross Buckley, New Orleans, La., for appellants.

No. 20380:

2
Richard A. Thalheim, H. Charles Gaudin, Gretna, La., for appellee.

No. 20381:

3
Richard A. Thalheim, H. Charles Gaudin, Gretna, La., Horace G. Pepper, Baton Rouge, La., for appellees.

No. 20200:

4
Harry A. Burglass, Metairie, La., Richard A. Thalheim, H. Charles Gaudin, Richard A. Thalheim, Gaudin & Edwards, wards, Gretna, La., for defendant-appellee.


5
Before CAMERON, WISDOM and GEWIN, Circuit Judges.

PER CURIAM:

6
It is ordered that the petition for rehearing filed in the above entitled and numbered causes is hereby denied.


7
It is further ordered that the opinion filed November 27, 1963, is herewith recalled and in lieu of that opinion the following opinion is substituted:


8
The Court having carefully considered the record, briefs, and oral argument in these cases holds that the district court was not in error in dismissing the complaints for failure to state a claim upon which relief could be granted.


9
The judgment is affirmed.